                                                                    ''
                                                                         r
                                                                .
                                                                    . ..
                                                                    ,
                                                                             (7 IN OPEN COURT
                                                                     .,  ..- qlattq                               . '
                                                                6ï.>m        .
                                                                                 ,... ..   .
                                                                                                                        w   '       '!   '
                                                                4j  4 i'lttso.,c
                                                                 444Amv        *pu?'
                                                                                   >'
                                                                                    4sl
                                                                                 olvj CL
                                                                                       o.
                                                                                        EM.K.       .
                                                                                                        .
                                                                                                        .y          ç
                                                                                                                                            L
                                                                                                                                            %'
                                                                                                                                             ,
                                                                                                             .   hI,w ;D.*.f
                                                                                                                        .
                                                                                                                                r . ..,'.'
                                                                                                                            %.Af(.;j
                                                                                                                           .'
                      IN THE UNITED STATXS DISTRICT CO'URT                                                                           . ..




                     FOR TH E W ESTERN DISTRICT OF W RGINIA
                                  DA NW LLE DIW SION



UNITED STATESOF AM ERICA                   : criminalNO.R '
                                                          .n cR ooe .
                                                                    l

V.                                             INFORV ATION'

ROSALYND CY SSA LONDON                     : Violation:         1:U.S.C.j641



TheUnited StatrsAttorney charges:

                                       CO UNT 0 %
                     (18U.S.C.j641-TheftofGovernmentProperty)
              Thatfrom in oraboutJanuary 2011through in oraboutJuly 2017,in the W estern

DistrictofVirginia and elsewhere,the defendant,RO SALYN D CA RISSA LON D ON ,did
                /
know ingly and w illfully stealand convertto her own use and to theuse ofanother,m oney and

property ofthe SocialSecul'ity A dm inistration,a departm entoragency ofthe United States,such

m oney andpropertyhavingavalurin excessof$1,000.
              Al1in violation ofTitle 18,U nited StatesCode,Sectio 641.
                                                                                               g'


Date:u/allq                                                                                    l

                                                     +%TH M AST.CULL N
                                                         U n ed StatesAttorn y




  Case 4:19-cr-00023-JLK Document 2 Filed 07/02/19 Page 1 of 1 Pageid#: 1
